          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 1 of 16



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

HOMELAND INSURANCE COMPANY OF §
NEW YORK,                                    §
                                             §
            Plaintiff / Counter Defendant, §
                                             §
v.                                           §                             1:20-CV-783-RP
                                             §
CLINICAL PATHOLOGY LABORATORIES, §
INC, SONIC HEALTHCARE USA, INC.,             §
MEDLAB PATHOLOGY, SONIC                      §
HEALTHCARE (IRELAND), LIMITED,               §
and SONIC HEALTHCARE, LIMITED,               §
                                             §
            Defendants / Counter Plaintiffs. §


                                         AMENDED ORDER

        Before the Court is Defendants Clinical Pathology Laboratories, Inc. (“CPL”), Sonic

Healthcare USA, Inc. (“Sonic USA”), MedLab Pathology (“MedLab”), Sonic Healthcare (Ireland)

Ltd. (“Sonic Ireland”), and Sonic Healthcare Ltd.’s (“Sonic”) (together, “Defendants”) Motion to

Dismiss Plaintiff Homeland Insurance Company’s (“Homeland”) Amended Complaint, (Dkt. 21).

(Dkt. 24). Homeland filed a response, (Dkt. 25), and Defendants filed a reply, (Dkt. 26). Having

considered the parties’ submissions, the record, and the applicable law, the Court will grant in part

and deny in part the motion. 1

                                           I. BACKGROUND

        This case is about an insurance coverage dispute. Homeland provides insurance coverage to

Defendants, who work together to provide cervical cytology laboratory screening services to detect




1This order amends the Court’s previous order, (Dkt. 28), after granting in part Defendants’ motion for
reconsideration as to Homeland’s negligent misrepresentation claim. (Mot., Dkt. 36, Order, Dkt. 54).


                                                     1
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 2 of 16



cervical cancer. (Am. Compl., Dkt. 21, at 2). CPL and Sonic USA are located in the United States,

while MedLab, Sonic Ireland, and Sonic are located outside the United States. (Id. at 2).

        Around March 2010, as part of a national program in Ireland called CervicalCheck, the

National Screening Service (“NSS”) 2 of Ireland entered into contracts with Sonic Ireland and

MedLab to provide screening services for cervical cancer. (Id. at 6). The contracts identified CPL, in

Austin, Texas as the laboratory that that would read the cancer screening slides. (Id.; Resp., Dkt. 25,

at 5; Mot. Dismiss, Dkt. 24, at 7). Also in 2010, CervicalCheck began an audit process called Cancer

Audit Reviews (“CARs”) that reviewed women’s screening history after they developed cervical

cancer, to determine whether any slides in previous screenings had been misread. (Am. Compl., Dkt.

21, at 6–7). Around 2016, the NSS changed its protocol to require CARs results where slides had

been misread to be reported to the patients’ physicians. (Id. at 7–8).

        Before 2016, Homeland insured CPL, Sonic USA, and Sonic only for claims made inside the

United States. (Id. at 10). Around 2015 and 2016, Homeland informed CPL and Defendants’ broker

that there was no insurance coverage for a claim about misread slides because the claim was made

outside the United States. (Id. at 10–12). Later in 2016, Defendants sought to expand coverage to (1)

include claims made outside the U.S. against CPL and Sonic USA, and (2) include MedLab and

Sonic Ireland as additional named insureds limited to coverage for cervical cytology screening

services provided from August 2010 to June 2013 for claims made in the U.S. (Id. at 12).

        Homeland agreed to the requested expanded coverage for the 2016–17 insurance policy

(“2016 Policy”), allegedly conditioned upon a July 27, 2016 letter (“2016 Letter”) provided by

Stephen Shumpert, CPL’s President and Director and Sonic USA’s Chief Executive Director and




2The NSS was initially the National Cancer Screening Service (“NCSS”), until it became the NSS in 2014.
(Am. Compl., Dkt. 21, at 5). For simplicity, the Court will refer to it as the NSS.


                                                    2
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 3 of 16



Director, stating that, on behalf of the insureds, they were not aware of any potential claims against

the insureds. (Id. at 13; 2016 Letter, Dkt. 21-1). Homeland alleges that the assurances in this letter

were false, because at least some of the Defendants were aware of potential claims based on misread

slides. (Am. Compl., Dkt. 21, at 15). Defendants’ insurance coverage was later extended to 2017–

2018 (“2017 Policy”). (Am. Compl., Dkt. 21, at 14).

        In 2018, a lawsuit was filed on behalf of “Ms. S” based on a misread slide (the “Ms. S

claim”). (Id. at 24). CPL settled this matter in October 2019. (Id.). In May 2020, CPL sought

reimbursement from Homeland for this claim, alleging that the claim is covered under the 2017

Policy. (Id. at 25). In July 2020, Homeland denied the claim. (Id.).

        Based on these allegations, Homeland asserts several causes of action. Homeland brings (1) a

claim for declaratory judgment that there is no coverage for the Ms. S claim under the 2017 Policy;

(2) a negligent misrepresentation claim based on the 2016 Letter seeking attorney’s fees and damages

for the amount of coverage due on the Ms. S claim; (3) a breach of warranty claim based on the

2016 Letter; and (4) a claim for reformation of the 2017 Policy to reflect that the 2016 Letter was

meant to exclude certain claims from coverage. (Id. at 40–43).

        Defendants filed a motion to dismiss the defendants outside the United States for lack of

personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2) and to dismiss each of the

claims against Defendants under Rule 12(b)(6) for failure to state a claim. (Mot. Dismiss, Dkt. 24).

The Court will consider each issue in turn.

                                       II. LEGAL STANDARD

                                            A. Rule 12(b)(2)

        The Federal Rules of Civil Procedure allow a defendant to assert lack of personal jurisdiction

as a defense to suit. Fed. R. Civ. P. 12(b)(2). “When a nonresident defendant presents a motion to

dismiss for lack of personal jurisdiction, the plaintiff bears the burden of establishing the district


                                                    3
           Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 4 of 16



court’s jurisdiction over the nonresident.” Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985).

When, as here, a court considers a motion to dismiss for lack of personal jurisdiction without

holding an evidentiary hearing, the plaintiff need only present a prima facie case that personal

jurisdiction is proper. Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th

Cir. 2008). Courts may consider the contents of the record, including affidavits or other recognized

methods of discovery, in deciding whether to exercise specific jurisdiction. Stuart v. Spademan, 772

F.2d 1185, 1192 (5th Cir. 1985). Even if the court receives discovery materials, unless there is a full

and fair hearing, a district court should not act as a factfinder and must construe all disputed facts in

the plaintiff’s favor and consider them along with the undisputed facts and uncontroverted

allegations. Id.; Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999). Nevertheless, a court need not

credit conclusory allegations, even if uncontroverted. Panda Brandywine Corp. v. Potomac Elec. Power Co.,

253 F.3d 865, 869 (5th Cir. 2001) (per curiam).

                                               A. Rule 12(b)(6)

        Pursuant to Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a 12(b)(6) motion, a “court accepts

‘all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.’” In re Katrina

Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby Constr. Co. v. Dall. Area

Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)). “To survive a Rule 12(b)(6) motion to dismiss, a

complaint ‘does not need detailed factual allegations,’ but must provide the plaintiff’s grounds for

entitlement to relief—including factual allegations that when assumed to be true ‘raise a right to

relief above the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). That is, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).


                                                       4
            Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 5 of 16



          A claim has facial plausibility “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. A court ruling on a 12(b)(6) motion may rely on the

complaint, its proper attachments, “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338

(5th Cir. 2008) (citations and internal quotation marks omitted). A court may also consider

documents that a defendant attaches to a motion to dismiss “if they are referred to in the plaintiff’s

complaint and are central to her claim.” Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th

Cir. 2004). But because the court reviews only the well-pleaded facts in the complaint, it may not

consider new factual allegations made outside the complaint. Dorsey, 540 F.3d at 338. “[A] motion to

dismiss under 12(b)(6) ‘is viewed with disfavor and is rarely granted.’” Turner v. Pleasant, 663 F.3d

770, 775 (5th Cir. 2011) (quoting Harrington v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir.

2009)).

                                           III. DISCUSSION

                                        A. Personal Jurisdiction

          Defendants argue that the Court lacks personal jurisdiction over MedLab, Sonic Ireland, and

Sonic (together, the “Foreign Defendants”) because they are based outside the United States. (Mot.

Dismiss, Dkt. 24, at 4). Under Federal Rule of Civil Procedure 12(b)(2), the party invoking the

power of the court bears the burden of making a prima facie showing that personal jurisdiction is

proper. Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 431 (5th Cir. 2014). To make this showing, “the

plaintiff must show that the nonresident defendant purposefully availed itself of the benefits and

protections of the forum state by establishing ‘minimum contacts’ with the forum state.” Id. (citation


                                                     5
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 6 of 16



omitted) (cleaned up). “Sufficient minimum contacts will give rise to either specific or general

jurisdiction.” Id. (citation omitted). Homeland does not dispute that this Court does not have general

jurisdiction over the Foreign Defendants. Accordingly, Homeland must show that the exercise of

specific jurisdiction over each Foreign Defendant is proper.

        The Fifth Circuit has adopted a three-step analysis for specific jurisdiction: (1) whether the

defendant has minimum contacts with the forum state, i.e., whether it purposely directed its

activities toward the forum state or purposefully availed itself of the privileges of conducting

activities there; (2) whether the plaintiff’s cause of action arises out of or results from the

defendant’s forum-related contacts; and (3) whether the exercise of personal jurisdiction is fair and

reasonable. Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006); Nuovo Pignone, SpA

v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002). Specific jurisdiction “focuses on the

relationship among the defendant, the forum, and the litigation.” Monkton Ins. Servs., Ltd. v. Ritter,

768 F.3d 429, 432–33 (5th Cir. 2014) (quoting Walden v. Fiore, 571 U.S. 277 (2014)).

        Homeland argues that the Foreign Defendants have contacts with Texas because MedLab

and Sonic Ireland contracted with CPL in Texas to process the screening slides and the Foreign

Defendants reached out to Homeland for “Texas [insurance] coverage because of the litigation risk

they faced in Texas,” thus anticipating suit in Texas. (Resp., Dkt. 25, at 9, 13).

        However, the 2017 Policy does not provide the Foreign Defendants with minimum contacts

in Texas. Homeland is incorporated in New York with its principal place of business in Minnesota,

and any claims under the 2017 Policy were required to be submitted to a Connecticut office, with

premiums sent to Minnesota. (Mot. Dismiss, Dkt. 24, at 12; Reply, Dkt. 26, at 8). Although the 2017

Policy is governed by Texas law, this is not determinative on its own of personal jurisdiction. See

Stuart v. Spademan, 772 F.2d 1185, 1196 (5th Cir. 1985) (stating that a Texas choice of law provision




                                                     6
           Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 7 of 16



is “certainly insufficient of itself to justify jurisdiction over [defendant]”); Sayers Constr., L.L.C. v.

Timberline Constr., Inc., 976 F.3d 570, 574 (5th Cir. 2020).

        However, “[t]he place where the contract is performed is a ‘weighty consideration’ in

ascertaining whether or not specific jurisdiction is properly exercised.” Polythane Sys., Inc. v. Marina

Ventures Int’l, Ltd., 993 F.2d 1201, 1205 (5th Cir. 1993). “[T]he general Texas rule is that the place of

performance of the contract is the state in which the insurer’s home office is located.” Mayo v.

Hartford Life Ins. Co., 220 F. Supp. 2d 714, 755 (S.D. Tex. 2002), aff’d and remanded, 354 F.3d 400 (5th

Cir. 2004). Although Homeland argues that a party that “obtains a Texas contract, to secure a

defense in Texas . . . can hardly claim it to be unfair that its rights are adjudicated in Texas,” (Resp.,

Dkt. 24, at 12), this contradicts its explanation that the insurance coverage “provides for only a duty

to reimburse—as opposed to a duty to defend.” (Am. Compl., Dkt. 21, at 25). Thus, the 2017 Policy

would not have been performed in Texas, which weighs against a finding of specific jurisdiction.

        The Foreign Defendants’ contract with CPL is also insufficient to establish minimum

contacts in Texas. Although the work under the contract between CPL and the Foreign Defendants

occurred at CPL’s laboratories in Texas, this would weigh in favor of specific jurisdiction in a

dispute between CPL and the Foreign Defendants. Instead, this is a dispute between the Foreign

Defendants and Homeland about the 2017 Policy. The only underlying claims at issue were brought

in Ireland against CPL based on events occurring in Ireland, while the 2017 Policy only covers the

Foreign Defendants for claims made in the United States. Although the 2017 Policy covered the

Foreign Defendants for claims filed against them in Texas, it is unlikely that the Foreign Defendants

anticipated being haled into a Texas court to defend a lawsuit brought by Homeland against them.

See Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 345 (5th Cir. 2004) (“[E]ven if WWAI may

have expected to arbitrate disputes between itself and OTSI in Texas, it does not concomitantly

follow that WWAI reasonably anticipated being haled into a Texas Court to defend a lawsuit


                                                       7
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 8 of 16



brought by [plaintiff] or any other nonparty to the [contract between WWAI and OTSI].”).

Additionally, the alleged harms from the Foreign Defendants’ negligence and misrepresentation in

entering the 2017 Policy were not directed at Texas, but were instead allegedly directed at

Homeland, which is not based in Texas. See Brit. Aviation Ins. Grp. v. Am. Eurocopter Corp., No. CIV.A.

3:96-CV-0392G, 1997 WL 118425, at *6 (N.D. Tex. Mar. 12, 1997) (“[The insurance certificates] do

not indicate that [third-party defendant] expressly aimed its activity, tortious or otherwise, at

Texas.”). As a result, there are insufficient contacts between Texas, the Foreign Defendants, and the

controversy at hand for specific jurisdiction. See Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773, 778

(5th Cir. 1986).

        Alternatively, Homeland asserts that the Court has personal jurisdiction over the Foreign

Defendants based on an agency theory. “The actions of an agent may establish minimum contacts

over a principal.” McFadin v. Gerber, 587 F.3d 753, 761 (5th Cir. 2009). Homeland asserts that in

sending the 2016 Letter to Homeland, CPL acted “on behalf of” the Foreign Defendants, therefore

creating an agency relationship and allowing CPL’s contacts to be imputed to the Foreign

Defendants as principals. (Resp., Dkt. 25, at 11). Homeland pleads that the 2016 Letter was

provided by “CPL’s then-President and Director, and Sonic USA’s then-Chief Executive Officer

and Director, Stephen R. Shumpert.” (Am. Compl., Dkt. 21, at 13). The letter states that it is from

“[Shumpert], on behalf of Sonic and any person proposed for coverage (the insureds),” which

includes the Foreign Defendants. (Id.) (citing 2016 Letter, Dkt. 21-1).

        However, even if CPL acted as an agent of the Foreign Defendants in signing the 2016

Letter, any imputed contacts would be limited to the 2016 Letter and thus still insufficient to confer

the required minimum contacts onto the Foreign Defendants. Although agency relationships can

impute contacts sufficient for specific jurisdiction, “[i]t does not inevitably follow . . . that similar

reasoning applies to general jurisdiction.” In re Chinese-Manufactured Drywall Prod. Liab. Litig., 753 F.3d


                                                     8
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 9 of 16



521, 531 (5th Cir. 2014) (quoting Daimler AG v. Bauman, 134 S.Ct. at 759 n.13). Thus, instead of

conferring general jurisdiction, an agency relationship between CPL and the Foreign Defendants

would allow CPL’s contacts regarding the 2016 Letter to be imputed to the Foreign Defendants.

However, as already discussed, the 2016 Letter was aimed at Homeland, which is not based in Texas,

in order to secure an insurance policy that would not have been performed in Texas. See id. at 531–

32 (“Daimler therefore embraces the significance of a principal-agent relationship to the specific-

jurisdiction analysis, though it suggests that an agency relationship alone may not be dispositive.”).

Thus, even if CPL acted as an agent for the Foreign Defendants in signing the 2016 Letter, the

Foreign Defendants still lack minimum contacts with Texas. Accordingly, the Court finds that

Homeland has not established a prima facie case of specific personal jurisdiction over the Foreign

Defendants. The Court will now turn to the remaining claims against CPL and Sonic USA.

                                              A. 2016 Letter

        Each of Homeland’s claims at least partially rely on the allegation that the 2016 Letter was

misleading. However, Homeland has not plausibly pleaded that the 2016 Letter was incorporated

into the 2016 or 2017 Policy. See Pan Am Equities, Inc. v. Lexington Ins. Co., 959 F.3d 671, 674 (5th Cir.

2020) (“The paramount rule is that courts enforce unambiguous policies as written.”). Homeland

broadly pleads that the expanded coverage under the 2016 Policy was issued “in reliance on the truth

of the warranties in the [2016 Letter]” and that the 2017 Policy was issued in “continued reliance on

the truth of these representations.” (Am. Compl., Dkt. 21, at 14); (id. at 13) (pleading that

“Homeland agreed to the requested expansion of coverage, beginning with the June 30, 2016 to

June 30, 2017 policy period, conditioned upon the veracity of” the 2016 Letter). In its complaint,

Homeland does not point to language in either insurance policy that incorporated the 2016 Letter.

Instead, Defendants contend that both policies refer only to an “Application,” but no application is




                                                    9
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 10 of 16



attached to either insurance policy. (Mot. Dismiss, Dkt. 24, at 14); (Reply, Dkt. 26, at 11 (citing 2016

Primary Policy, Dkt. 25-1)).

        Homeland does not contest that no application materials were attached to either policy.

Instead, Homeland argues that the 2016 Letter was included in the 2017 Policy because the 2016

Policy included a “rate stabilization” endorsement under which the parties agreed the policy would

renew the following year at the same rate and “upon the same terms, conditions, and limits.” (Resp.,

Dkt. 25, at 15) (citing 2016 Policy, Dkt 25-1, at 69–70). Although a “renewed policy is presumed to

be on the same terms as the original policy,” Vela Wood PC v. Associated Indus. Ins. Co., Inc., 485 F.

Supp. 3d 704, 711 (N.D. Tex. 2020), Homeland does not plead or assert in its briefing that the 2017

Policy was in fact a renewal of the 2016 Policy. (Reply, Dkt. 26, at 11 n.6; see generally 2017 Primary

Policy, Dkt. 25-1). Homeland has not sufficiently pleaded that the 2016 Policy incorporated the 2016

Letter, and even if it had, Homeland has not plausibly pleaded that 2017 Policy was a renewal such

that it also incorporated the 2016 Letter.

        Homeland argues that even if the 2016 Letter is not incorporated into the 2017 Policy, its

claims can still succeed. (Resp., Dkt. 25, at 16). This is true for some of its claims. With regard to its

first claim for a declaration that there is no coverage under the 2017 Policy for the Ms. S claim,

Homeland argues that there are other grounds for lack of coverage, including the “Prior Notice

Exclusion” and “Prior Knowledge Exclusion” in the 2017 Policy. (Id.). Defendants argue that this

claim fails because the complaint does not plead these policy exclusions as a basis for lack of

coverage. (Reply, Dkt. 26, at 11). Although brief, Homeland’s first claim states that it “incorporates

by reference and re-alleges” the earlier paragraphs in the complaint, which include excerpts of the

Prior Notice Exclusion and Prior Knowledge Exclusion. (Am. Compl., Dkt. 21, at 30–32 ); (see also

id. at 25) (pleading that one basis for denying coverage for the Ms. S claim was “the Primary Policy’s

exclusion resulting from MedLab’s prior notice of the Ms. S claim”). Homeland has sufficiently


                                                    10
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 11 of 16



pleaded a basis for its first claim that is not reliant on the 2016 Letter being incorporated into the

2017 Policy.

        Homeland similarly argues that its second claim for negligent misrepresentation can still

succeed without the 2016 Letter’s incorporation into the 2017 Policy because negligent

misrepresentation is a tort claim requiring only that Homeland detrimentally relied on the

representation, resulting in damages. (Resp., Dkt. 21, at 18). The Court agrees with Homeland that

its negligent misrepresentation claim still stands without the incorporation of the 2016 Letter

because, under this claim, Homeland seeks relief in the form of damages separate from voiding the

terms of the 2017 Policy. (See Am. Compl., Dkt. 21, at 41) (“Homeland is entitled to damages

proximately caused by Defendants’ negligent misrepresentations.”).

        Homeland also argues that its third claim regarding breach of warranty still stands because

Defendants still allegedly provided a warranty in the 2016 Letter, even if it was not included in the

2017 Policy. (Resp., Dkt. 21, at 18). However, Homeland’s claim for breach of warranty specifically

seeks relief only in the form of a declaratory judgment that the 2017 Policy is void. (Id. at 42).

Because Homeland states no basis on which the 2017 Policy could be voided by a letter which it did

not incorporate into its terms, the Court dismisses Homeland’s third claim for breach of warranty. 3

                                          B. Reformation Claim

        In its fourth claim, Homeland seeks to reform the 2017 Policy to exclude the risks discussed

in the 2016 Letter based on “warranties provided in the [2016 Letter] for which the Defendants

were either mistaken in so warranting, or inequitably induced Homeland to unilaterally mistake.”

(Am. Compl., Dkt. 21, at 43). Homeland argues that the letter demonstrates that Homeland




3Because the Court dismisses Homeland’s claim for breach of warranty, it does not reach the question of
whether the 2016 Letter is correctly characterized as a “warranty.” (See Mot. Dismiss, Dkt. 24, at 17).


                                                    11
           Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 12 of 16



intended to expand coverage only if the letter was true. (Resp., Dkt, 25, at 18). Defendants argue

that the 2017 Policy cannot be reformed based on a mistake in the 2016 Letter. (Reply, Dkt. 26, at

11–12).

          “The underlying objective of reformation is to correct a mutual mistake made in preparing a

written instrument, so that the instrument truly reflects the original agreement of the parties.

Reformation requires two elements: (1) an original agreement and (2) a mutual mistake, made after

the original agreement, in reducing the original agreement to writing.” St. Paul Lloyd’s Ins. Co. v. Fong

Chun Huang, 808 S.W.2d 524, 527 (Tex. App.—Houston [14th Dist.] 1991, writ denied). Homeland’s

claim for reformation states that Defendants were either “mistaken in . . . warranting” the assurances

in the 2016 Letter or Defendants induced Homeland to “unilaterally mistake in so believing” the

contents of the 2016 Letter, “such that the policy was issued contrary to the actual understanding of

the parties.” (Am. Compl., Dkt. 21, at 43).

          Applying the elements of a reformation claim, the 2016 Letter is the alleged original

agreement, while the 2017 Policy is the subsequent written agreement. For a reformation claim, the

alleged mistake must be in the document that the party seeks to reform. St. Paul Lloyd’s Ins. Co., 808

S.W.2d at 527. But Homeland alleges that there was a mistake in the 2016 Letter, the original

agreement, not that there was a mistake in the creation of the 2017 Policy, the subsequent written

agreement. (See Am. Compl., Dkt. 21, at 43) (describing the mistake as making or believing the

warranties in the 2016 Letter). Such an allegation does not fit the elements of reformation, and the

Court therefore dismisses Homeland’s claim for reformation.

                                   D. Negligent Misrepresentation Claim

          Homeland’s second claims alleges negligent misrepresentation in the 2016 Letter and seeks

damages for attorney’s fees in bringing this action and damages for the amount of the Ms. S claim if

Homeland is eventually required to pay for the claim. (Am. Compl., Dkt. 21, at 41). Defendants


                                                    12
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 13 of 16



argue that Homeland’s negligent misrepresentation claim fails because these monetary damages are

not recoverable under Texas law. (Mot. Dismiss, Dkt. 24, at 24).

        Defendants first argue that Homeland cannot recover attorney’s fees because the only

monetary damages available for negligent misrepresentation are pecuniary losses in the amount of

the “damages suffered in reliance upon [the] misrepresentation.” Fed. Land Bank Ass’n v. Sloane, 825

S.W.2d 439, 443 (Tex. 1991). Attorney’s fees, which “may not be recovered from an opposing party

unless they are authorized by statute or by contract,” are not considered pecuniary losses. Nwankpa

v. Obilom, No. 03-16-00239-CV, 2017 WL 3902605, at *4 (Tex. App.—Austin Aug. 24, 2017, no

pet.); C.P. Interests v. California Pools, 238 F.3d 690, 695–96 (5th Cir. 2001) (“[W]e do not believe that

attorney’s fees are properly assigned to the category of pecuniary losses.”).

        Homeland argues that some of the attorney’s fees it seeks are instead “out-of-pocket

expenses it incurred for investigating the Ms. S claim” before bringing this lawsuit. (Resp., Dkt. 25,

at 21). Homeland argues that these “non-litigation attorneys’ fees” are out-of-pocket expenses that

constitute recoverable pecuniary loss. (Resp., Dkt. 25, at 22) (citing Hurd v. BAC Home Loans

Servicing, LP, 880 F. Supp. 2d 747, 763 (N.D. Tex. 2012). However, in its complaint, Homeland only

pleads that it seeks damages for its “injury in the form of attorneys’ fees,” which are not permitted

under a negligent misrepresentation claim. (Am. Compl., Dkt. 21, at ¶ 160); C.P. Interests, 238 F.3d at

695–96. To the extent that Homeland seeks a different type of damages, this is not reflected in its

complaint.

        Homeland also argues that it can recover attorney’s fees incurred against one defendant from

the other defendants. (Resp., Dkt. 25, at 22) (citing Great American Ins. Co. v. AFS/IBEX Financial

Services, Inc., 612 F.3d 800, 807 (5th Cir. 2010); Baja Energy, Inc. v. Ball, 669 S.W.2d 836, 839 (Tex.

App.—Eastland 1984, no writ). However, Homeland relies on cases where a misrepresentation

foreseeably caused a party to incur attorney’s fees in a different lawsuit. See Baja Energy, 669 S.W.2d


                                                    13
          Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 14 of 16



at 839 (party was forced to defend itself in a third party lawsuit and thus entitled to the recovery of

its attorney’s fees as consequential damages); Great American Ins. Co., 612 F.3d at 808 (denying

recovery of attorney’s fees where defendant’s costs were the “direct result of [defendant’s] voluntary

choice to file [a third party] lawsuit instead of pursuing litigation directly against [plaintiff] for its

breach of contract.”). Homeland’s argument is inapplicable where it has only filed one lawsuit,

which is against all the parties that it seeks to potentially collect damages from. As a result, the Court

dismisses Homeland’s negligent representation claim insofar as it seeks attorney’s fees.

        However, Homeland’s claim for negligent misrepresentation also seeks damages in the

amount of the Ms. S claim in the event it is covered under the 2017 Policy, alleging any coverage will

be “on account of the negligent misrepresentations made to [Homeland].” (Am. Compl., Dkt. 21, at

41). Defendants argue that the money an insurance policy may owe to an insured sometime in the

future does not constitute damages because it is too speculative. (Mot. Dismiss, Dkt. 24, at 24 n.16)

(citing Reardon v. LightPath Techs., Inc., 183 S.W.3d 429, 442 (Tex. App.—Houston [14th Dist.] 2005,

pet. denied) (“There can be no recovery for damages that are speculative or conjectural”)).

Homeland argues that the insurance benefits it may ultimately be required to pay to CPL for the Ms.

S claim are not speculative because CPL has pleaded a specific amount due in its counterclaim.

(Resp., Dkt. 25, at 23) (citing A.B.F. Freight Systems, Inc. v. Austrian Import Service, Inc., 798 S.W.2d 606,

615 (Tex. App—Dallas 1990, writ denied)) (explaining damages are not speculative if they “are

ascertainable by reference to some fairly definite standard”); (see Counterclaim, Dkt. 18, at 33)

(“Homeland’s breach [of contract] has caused CPL substantial damages no less than

$2,401,183.62.”). The Court finds that, because the amount of the Ms. S claim is ascertainable, so

too are the damages from the alleged negligent misrepresentation that induced Homeland into

agreeing to provide such coverage. See A.B.F. Freight Sys., Inc., 798 S.W.2d at 615.




                                                      14
         Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 15 of 16



        However, Texas’ economic loss rule “precludes recovery in tort when the loss complained of

is the subject matter of a contract between the parties.” (Colbert v. Wells Fargo, No. 20-10394, 2021

WL 921526, at *5 (5th Cir. Mar. 10, 2021)). “It is sometimes said that ‘if the action is not

maintainable without pleading and proving the contract, . . . it is, in substance, an action on the

contract.” Correct RX Pharmacy Servs., Inc. v. Cornerstone Automation Sys., L.L.C., 945 F.3d 423, 430 (5th

Cir. 2019) (quoting Int’l Printing Pressmen & Assistants’ Union of N. Am. v. Smith, 145 Tex. 399, 409,

198 S.W.2d 729, 735 (1946)). In this case, although Homeland alleges negligent misrepresentation in

the 2016 Letter, the damages it seeks are based on a claim under the 2017 Policy. (Am. Compl., Dkt.

21, at 41) (“Homeland will be damaged by the amount of the Ms. Swift claim on account of the

negligent misrepresentations made to it.”). Although Homeland contests that there is no related

breach of contract claim, (Resp., Dkt. 43, at 8), “[t]he issue is whether the damage is to the subject

matter of the contract, not whether it is the type of damage available pursuant to a breach of

contract action.” Miller v. Ret. Sys. Grp., Inc., No. CV H-09-834, 2011 WL 13340637, at *8 (S.D. Tex.

Jan. 31, 2011), report and recommendation adopted sub nom. Miller v. RSGroup Tr. Co., No. CV H-09-834,

2011 WL 13340640 (S.D. Tex. Apr. 26, 2011). Because Homeland’s claim depends on the existence

and enforceability of the 2017 Policy, it revolves around the insurance policy between the parties

and is thus barred by the economic loss rule. See Correct RX Pharmacy Servs., Inc., 945 F.3d at 430. The

Court dismisses the remainder of Homeland’s negligent misrepresentation claim, which seeks

damages based on the cost of the Ms. S claim under the 2017 Policy. The Court does not reach the

issue of whether Homeland has met the notice requirement in Texas Insurance Code Section

705.055 for when an insurer intends to raise misrepresentation as a defense against a policyholder’s

claims. (Mot. Dismiss, Dkt. 24, at 25).




                                                    15
        Case 1:20-cv-00783-RP Document 55 Filed 08/04/21 Page 16 of 16



                                    IV. CONCLUSION

       Accordingly, IT IS ORDERED that Defendants’ Motion to Dismiss, (Dkt. 24), is

GRANTED IN PART and DENIED IN PART. Homeland’s claims against MedLab, Sonic

Ireland, and Sonic are DISMISSED WITHOUT PREJUDICE for lack of personal jurisdiction

under Federal Rule of Civil Procedure 12(b)(2). Homeland’s second claim for negligent

misrepresentation is DISMISSED WITH PREJUDICE. Homeland’s third claim for breach of

warranty and fourth claim for reformation are DISMISSED WITHOUT PREJUDICE.

Defendants’ motion is DENIED in all other respects.

       SIGNED on August 4, 2021.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE




                                             16
